     Case 3:15-cv-00318-MMD-WGC Document 113 Filed 01/06/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     ROBERT STEVEN YOWELL,                             Case No. 3:15-cv-00318-MMD-WGC
7                                  Petitioner,                       ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11

12          In light of Respondents’ filing of a suggestion of death (ECF No. 112) following the
13    passing of Petitioner Robert Yowell, it is ordered that the petition, as amended, is
14    dismissed without prejudice as moot.1
15          The Clerk of Court is directed to enter judgment accordingly and close this case.
16          DATED THIS 6th Day of January 2021.
17

18
                                                 ________________________________
19                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27          1E.g.,McMann v. Richardson, 397 U.S. 759, 760 n.1 (1970); Stanley v. Ryan, 716
      F.3d 1272 (9th Cir. 2013). The matter was submitted for decision, and therefore there are
28    no response dates or other pending directives to vacate.
